Exhibit 10.4 - Exclusive Technical and Consulting Agreement This Exclusive Technical and Consulting Services Agreement (the “Agreement”) is entered into as of this day of 10th of April, 2009 by and between: Party A: Sichuan Xinju Mineral Resource Development Co., Ltd. [11F, TianxiangBuilding, No.90, Wanhe Road, Chengdu, China ] Registered code：5100001810329 AND Party B: Sichuan Xinlong Telluronium & Technique Co., Ltd. Zhenzang Road, DongshengTownship, Shuangliu County, Sichuan Province Registered code: 510122000026482 WHEREAS, Party A is a limited liability company founded and registered in the People’s Republic of China; WHEREAS, Party B is a wholly foreign owned enterprise with limited liability founded and registered in the People’s Republic of China; WHEREAS, Party A possess the exploration rights to that certain land of 6.29 square kilometers in the Dashuigou area and the mining rights of that certain tellurium and bismuth mine of 0.0568 square kilometers in Shimian Majiagou (such exploration rights and mining rights of Party A, collectively the “Mining Business”); WHEREAS, Party A agrees to provide Party B with certain technical and consulting services in connection with the Mining Business, and Party B agrees to receive the services rendered from Party A; NOW THEREFORE, in consideration of the premises and the mutual covenants, representations and warranties contained herein, the parties, intending to be legally bound, hereby agree as follows: 1 1.Technical and Consulting Services; Exclusivity 1.1During the term of this Agreement, Party A shall provide those certain technical consulting and services (the “Services”) as set forth in Appendix I hereto on an exclusive basis to Party B. 1.2During the term of this Agreement Party B shall not engage or utilize the services of any third party in the provision of such Services, or similar services, without the prior written consent of Party A. 1.3Party A shall be the sole and exclusive owner of all right, title and interest to and in any and all intellectual property arising from the performance of its Services under this Agreement, including, but not limited to, any copyrights, patent, inventions or business know-how, whether developed by Party A or Party B and whether based on Party A’s existing intellectual property or otherwise. 1.4During the term of this Agreement Party B agrees to afford Party A and its affiliates with a first priority and right of first offer and first refusal to undertake further business cooperation with Party B on similar terms to those set forth herein. 2.Obligations of Party A and Party B 2.1Obligation of Party A In accordance with the terms of this Agreement, Party A shall provide to Party B the Services. 2.2Obligations of Party B 2.2.1In consideration for the provision of the Services by Party A to Party B, Party B shall pay Party A in accordance with the fee schedule set forth in Appendix II hereto. 2.2.2Party B shall utilize the Services provided by Party A in good faith and for the purposes set forth in this Agreement. 2.2.3Party B shall notify Party Aof the occurrence of any event or any matters or issues however arising that are likely to have an influence on Party B’s daily business operations. 2.2.4Party B shall permitParty A’s personnel or its authorized persons onto Party’B offices, premises and other working facilities. 2.2.5Party B shall nottake any actions that will harm any technical patent rights or other the intellectual property rights of Party A. 2.2.6Party B shall obtain and hold in full force and effect all governmental permits and approvals (if any) required for
